Citation Nr: 1340215	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  07-34 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to posttraumatic stress disorder (PTSD) and/or hypertension.

2.  Entitlement to an initial rating higher than 50 percent for PTSD, prior to January 5, 2009, and higher than 70 percent, from January 5, 2009.

3.  Entitlement to an effective date earlier than January 5, 2009, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael A. Harris, Agent


ATTORNEY FOR THE BOARD

L. Edwards, Counsel
INTRODUCTION

The Veteran had active service from October 1970 to April 1972  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2006, August 2007, November 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In an August 2007 rating decision, the RO granted an increased initial evaluation of 50 percent for the Veteran's PTSD, effective November 17, 2005.  In an October 2009 rating decision, the RO granted an increased rating of 70 percent for PTSD, effective January 5, 2009.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluations.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the ratings.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

In April 2011, the Board remanded these claims for further development.

The appeal is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required. 


REMAND

The Veteran seeks entitlement to service connection for headaches, entitlement to increased ratings for his PTSD, and entitlement to an earlier effective date for the grant of TDIU.  

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

Headaches

The Board finds a remand is necessary to obtain an addendum medical opinion regarding the Veteran's headaches.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  As a result of an October 2009 rating decision, the Veteran was granted service connection for hypertension and his disability rating for PTSD was increased to 70 percent.  To date, no medical opinion has been obtained regarding whether the Veteran's headaches are proximately due to or aggravated by his PTSD and/or hypertension.  A remand is necessary to obtain a medical opinion regarding whether the Veteran's headaches are proximately due to or aggravated by his service-connected PTSD and/or hypertension.

Increased Ratings for PTSD

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the most recent treatment records associated with the claims file are from February 2009 and the Veteran was afforded the most recent VA examination for PTSD in August 2009, which is more than four years ago.  As such, due to a lack of updated medical records, the Board finds a remand is necessary to afford the Veteran a contemporaneous VA examination to determine the severity of his PTSD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Earlier Effective Date for the Award of TDIU

The Veteran seeks entitlement to an effective date earlier than January 5, 2009, for the award of TDIU.  As the outcome of the claims for entitlement to service connection for headaches and entitlement to increased ratings for PTSD would impact the claim for entitlement to an earlier effective date for the award of TDIU, such matters are inextricably intertwined and the claim for an earlier effective date for the award of TDIU is remanded pending adjudication of the other claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion to the August 2009 VA examination for headaches.  If deemed necessary by the examiner, afford the Veteran an examination for headaches.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that:

a)  the Veteran's headaches are in any way causally or etiologically related to his active service; and,

b)  the Veteran's headaches are proximately due to or aggravated (a permanent increase in severity beyond natural progress) by his hypertension and/or PTSD.

In particular, review the lay statements as they relate to the development of his headaches and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Afford the Veteran a VA examination to determine the severity of his PTSD.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should identify and completely describe all current symptomatology.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The pertinent rating criteria must be provided to the examiner. 

4.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate all claims.  If a claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

